NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS PATRICK,                               No. 17-16428

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00945-AWI-MJS

 v.
                                                MEMORANDUM*
PETROFF; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Nicholas Patrick, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Patrick’s action because Patrick failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); Farmer v. Brennan,

511 U.S. 825, 833-34 (1994) (setting forth elements of a failure-to-protect claim);

Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (setting forth elements of

a medical deliberate indifference claim); Rhodes v. Robinson, 408 F.3d 559, 567-

68 (9th Cir. 2005) (setting forth elements of a retaliation claim in the prison

context); Serrano v. Francis, 345 F.3d 1071, 1081-82 (9th Cir. 2003) (setting forth

elements of an equal protection claim); Witherow v. Paff, 52 F.3d 264, 265 (9th

Cir. 1995) (describing prisoners’ First Amendment right to send and receive mail).

      AFFIRMED.




                                          2                                       17-16428